DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 have been presented for examination based on the application filed on 9/9/2019.
Claims 1-20 are rejected under 35 U.S.C. 101.
Claims 1, 9, 11, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 1-2, 11-12, and 20 rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120287124 A1 by Ragozin; Dmitry et al, in view of US Patent No. 5625575 A by Goyal; Suresh et al.
Claims 3-4, 10, 13-14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120287124 A1 by Ragozin; Dmitry et al, in view of US Patent No. 5625575 A by Goyal; Suresh et al., further in view of US PGPUB No. 20080270092 A1 by Cohen; Jonathan et al.
Claims 5-9, 15-18 are not rejected based on prior art.
This action is made Non-Final.
Examiner Note
Applicants are encouraged to request an interview to address the rejection under 35 USC 101 and 112 before responding to the office action. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the is directed to a judicial exception, enumerated grouping of abstract ideas, in analyzing motion mechanics in a three dimension space without significantly more. 
The claim 1 recites: 
1. A computing device, comprising: 
a processor configured to execute a physics engine to simulate real- time rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to: iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and display phase; in a current collision detection phase: identify colliding pairs of bodies of the plurality of bodies; determine collision information including a plurality of constraints for the identified colliding pairs of bodies; and store initial velocities for the colliding pairs of bodies; in a current iterative solving phase: for each solver iteration: for one or more colliding pairs of bodies: for one or more constraints between that colliding pair of bodies: solve that constraint; and accumulate results of constraint solving; determine intermediate solver velocities for that colliding pair of bodies based on the accumulated results of constraint solving; calculate friction velocities for that colliding pair of bodies based on the stored initial velocities and the intermediate solver velocities for that colliding pair of bodies using a minimization function; apply a friction force or impulse based on the calculated friction velocities for that colliding pair of bodies; in an updating phase: update positions of the colliding pairs of bodies based on a result of the current iterative solving phase; and in a display phase: output data representations of the plurality of bodies to a display associated with the computing device.

Under the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50–57 (Jan. 7, 2019) (“2019 Revised Guidance”), we, as patent examiners, are supposed to determine under Alice step 1 or “Step 2A” to whether the claim recites:
 	(1)	Prong One: any judicial exceptions, including certain groupings of abstract ideas (i.e., [i] mathematical concepts, [ii] mental processes, or [iii] certain methods of organizing human activity such as a fundamental economic practice or managing personal behavior or relationships or interactions between people); and
(2)	Prong Two: additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure (“MPEP”) §§ 2106.05(a)–(c), (e)–(h)).   
See 2019 Revised Guidance, 84 Fed. Reg. at 51–52, 55, Revised Step 2A, Prong One (Abstract Idea) and Prong Two (Integration into A Practical Application).  Only if a claim: (1) recites a judicial exception, and (2) does not integrate that exception into a practical application, do we then evaluate whether the claim provides an “inventive concept” under Alice step 2 or “Step 2B.”  See 2019 Revised Guidance at 56; Alice, 573 U.S. at 217–18.  For example, we look to whether the claim:
(1)	adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or
(2)	simply appends well-understood, routine, and conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.  
See 2019 Revised Guidance, 84 Fed. Reg. at 56.	
Claim 1:
Step 1: the claims are drawn to a system, falling under one of the four statutory categories of invention.
Step 2A, Prong 1: The limitations bolded are rejected under step 2A analysis
US Application No. 16/576669 
(instant application)
Step 2A Prong 1 Analysis
1. A computing device, comprising: 

a processor configured to execute a physics engine to simulate real-time rigid body dynamics of a simulated physical system including a plurality of bodies, the physics engine being configured to: 

iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and display phase; 



in a current collision detection phase: 
identify colliding pairs of bodies of the plurality of bodies; 
determine collision information including a plurality of constraints for the identified colliding pairs of bodies; and 

store initial velocities for the colliding pairs of bodies; 
in a current iterative solving phase: 
for each solver iteration: 
for one or more colliding pairs of bodies: 
for one or more constraints between that colliding pair of bodies: 
solve that constraint; and


accumulate results of constraint solving; 

determine intermediate solver velocities for that colliding pair of bodies based on the accumulated results of constraint solving; calculate friction velocities for that colliding pair of bodies based on the stored initial velocities and the intermediate solver velocities for that colliding pair of bodies using a minimization function; apply a friction force or impulse based on the calculated friction velocities for that colliding pair of bodies; 

in an updating phase: update positions of the colliding pairs of bodies based on a result of the current iterative solving phase; and 

in a display phase: output data representations of the plurality of bodies to a display associated with the computing device.


Claim 1 relates to abstract ideas (mathematical concepts) in order to analyze and compute inertial motions of object collisions1.  


Abstract idea (mathematical concept) stages enumeration, where each state performs a certain mathematical concept and/or mental process of observation/evaluation as more specifically detailed below.

Abstract Idea related to mental process of observations, evaluations, judgments, and opinions to identify the bodies and constraints2 to be used in evaluation.






Abstract idea (mathematical concept), where solving for constraints3 encompasses solving using mathematical techniques like Gauss-Siedel4. Selection of colliding pair is abstract idea (mental step) related to observation, evaluation and opinion related to which bodies to pick.



Abstract idea (mathematical concept) as a minimizing function5 which part of intermediate solver is mathematical computation to determine frictional velocities and frictional force/impulse based on intermediate velocities (from constraint solving in previous mathematical step).





This step of updating is related to abstract idea (mental step) of "collecting information, analyzing it, and displaying certain results of the collection and analysis"


Thus, it is clear from the specification & mapping above that the claimed invention is directed to  collecting and computing  object  data and information related to object motion in a virtual space from various conditions and boundary of the problem in order to solve object positions in the computation space  and determining visual position as data representation and inertial data for object motion.  These are abstract idea in the modeling of collision space.
 	As cited in the court, Information, data representation, as such, is intangible, and data analysis and algorithms, without more, are considered as abstract ideas.  See, e.g., Microsoft Corp. v. AT & T Corp., 550 U.S. 437, 451 n.12 (2007); Parker v. Flook, 437 U.S. 584, 589, 594–95 (1978) (“an algorithm, or mathematical formula, is like a law of nature”); Gottschalk v. Benson, 409 U.S. 63 (1972) (“collecting information [and analysis], including when limited to particular content (which does not change its character as information),” and “analyzing information by steps people go through in their minds, or by mathematical algorithms, without more,” are “within the realm of abstract ideas.”  Elec. Power Group., 830 F.3d at 1353–54; see Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1351 (Fed. Cir. 2014); CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1370 (Fed. Cir. 2011).  That is, “[w]ithout additional limitations, a process that employs mathematical algorithms to manipulate existing information to generate additional information is not patent eligible.”  Digitech, 758 F.3d at 1351, 1350 (“Data in its ethereal, non physical form is simply information that does not fall under any of the categories of eligible subject matter under section 101”).  
Step 2A, Prong 2: In accordance with this step, the judicial exception is not integrated into a practical application.  In particular, the claim(s) recites the additional elements of a processor and display for the claimed system claim, at a high-level of generality (i.e. a generic processor performing generic functions of computing and executing information such that it amounts to no more than mere instructions to apply the exception using a generic computer component).  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. See MPEP 2106.05(f).
The claim 1 additionally recites the steps of:
store initial velocities for the colliding pairs of bodies; …
accumulate results of constraint solving; …

 
This stem amounts to extra-solution activity of gathering data for use in the claimed process.  As described in MPEP 2106.05(g), limitations that amount to merely adding insignificant extra-solution activity to a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. Specifically storing step is mere data gathering step and accumulating step is outputting step, which to amounts to necessary data gathering and outputting, (i.e., all uses of the recited judicial exception require such data gathering or data output). See Mayo, 566 U.S. at 79, 101 USPQ2d at 1968; OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1092-93 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering). 
Step 2B: As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a computer/processor/display to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer/processing component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)). 
This judicial exception is not integrated into a practical application because the claimed invention failed to show a control mechanism to integrate and control the processing elements into an integrated system to collect and process the data, getting data in the real object motion, physical systems operating in various conditions, and real time control to  provide stable control between system of models and for a practical, useful, integrable activities for a post solution activities.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the cited computer, computation units and other mathematical models cited as equations (as mapped in specification above), and processing devices to separately process the object and collision design for data collection are related to well-known data models, convention processes in data computation, a generic processor (system) to implement the correlation process, and routinely performed in the data processing and simulation system. The processing devices as claimed were not integrated into a system to coherently process. 
It is important to note that a mathematical concept need not be expressed in mathematical symbols, because "|w]ords used in a claim operating on data to solve a problem can serve the same purpose as a formula." In re Grams, 888 F.2d 835, 837 and n.1, 12 USPQ2d 1824, 1826 and n.1 (Fed. Cir. 1989). See, e.g., SAP America, Inc. v. Invest Pic, LLC, 898 F.3d 1161, 1163, 127 USPQ2d 1597, 1599 (Fed. Cir. 2018) (holding that claims to a “series of mathematical calculations based on selected information” are directed to abstract ideas); Digitech Image Techs., LLC v. Elecs. for Imaging, Inc., 758 F.3d 1344, 1350, 111 USPQ2d 1717, 1721 (Fed. Cir. 2014) (holding that claims to a “process of organizing information through mathematical analysis”). Claim 1 is thus non-statutory subject matter.
Claim 11 discloses the method of performing the steps on a computing device as performed by the system claim 1. Besides the generically recited processing unit and display, the claim suffers from same deficiencies as claim 1 and is considered to be non-statutory/patent in-eligible for the same reasons and with similar rationale.
Claims 2 recite computing device of claim 1, wherein the plurality of constraints are contact points between colliding pairs of bodies; and wherein to solve a constraint, the physics engine is configured to: calculate a point relative velocity for that contact point; apply a force or impulse to that contact point based on the point relative velocity; and accumulate applied forces or impulses for that colliding pair of bodies. The cited features are related to analyze forces applied to contact points on an object for multi object collision.  It is a mathematical model for the analysis.  The claim is non-statutory subject matter for the reason as in parent claim 1, and only further defines the mathematical concept. Claim 12 recites similar limitation and is patent in-eligible with similar rationale.
Claim 3 recites wherein each iterative solving phase includes a capped number of solver iterations, and it add merely to abstract idea as claimed in claim 1. The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above. Claim 13 recites similar limitation and is patent in-eligible with similar rationale.
Claim 4 recites wherein the capped number of solver iterations is less than five. This is further adding to abstract idea further defining the algorithm on how often computations are performed. The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above. Claim 14 recites similar limitation and is patent in-eligible with similar rationale.
Claim 5 recites wherein to calculate friction velocities based on the stored initial velocities and the intermediate solver velocities, the physics engine is configured to: compare the stored initial velocities to the intermediate solver velocities; and select the velocities having a smaller magnitude between the stored initial velocities and the intermediate solver velocities as the friction velocities. This again is abstract idea further defining the mathematical concept/algorithm for data processing/calculation.  The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above. Claim 15 recites similar limitation and is patent in-eligible with similar rationale.
Claim 6 recites wherein to compare the stored initial velocities to the intermediate solver velocities, the physics engine is configured to: calculate a squared length for vector components of the stored initial velocities and a squared length for vector components of the intermediate solver velocities; and select the velocities having the smaller squared length between the stored initial velocities and the intermediate solver velocities as the friction velocities. This is at best mathematical concept related to comparing/calculating leading to selection based on the previous steps (mental step/mathematical concept) only further adding to abstract idea. The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above. Claim 16 recites similar limitation and is patent in-eligible with similar rationale.
Claim 7 recites wherein the physics engine is configured to: select linear velocities having a smaller squared length for linear vector components between the stored initial velocities and the intermediate solver velocities as linear components of the friction velocities; and select angular velocities having a smaller squared length for angular vector components between the stored initial velocities and the intermediate solver velocities as angular components of the friction velocities. The steps of both selecting (1st and 2nd selecting) may be considered a mental process or mathematical concept which does comparison between two values and performs a selection.  These steps further add to the algorithm for data processing based on selection and are mathematical concepts (abstract idea). The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above. Claim 17 recites similar limitation and is patent in-eligible with similar rationale.
Claim 8 recites wherein to compare the stored initial velocities to the intermediate solver velocities, the physics engine is configured to: calculate an initial kinetic energy for a body of the colliding pair of bodies based on the stored initial velocities and an intermediate solver kinetic energy for the body of the colliding pair of bodies based on the intermediate solver velocities; and select the velocities resulting in a smaller kinetic energy for the body as the friction velocities. This again is a mathematical concept related to calculation and mental/mathematical step of selection (based on comparison) adding to algorithm/abstract idea of claim 5 related to data representation (kinetic energy of body based on velocity).  The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above. Claim 18 recites similar limitation and is patent in-eligible with similar rationale.
Claim 9 recites wherein the physics engine is stateless and deterministic. This limitation defines the type of simulation/calculation being performed (mathematical concept). The claim does not disclose any additional limitations that integrate the judicial exception into practical application. Therefore, it is non-statutory subject matter for the reason as set in the 101 rejection above.
Claim 10 recites wherein the iterative solving phase of the physics engine is configured to be accelerated by a graphics processing unit. The use of graphics processing unit (GPU) is generic recitation where the additional element (the GPU). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept (see MPEP 2106.05(f)).  Claim 19 recites similar limitation and is patent in-eligible with similar rationale.
Claim 20 recites similar limitations as claim 1 and is broader than claim 1 in scope. Specifically the limitations disclose “store initial state data for the colliding pairs of bodies;” and accumulation of state data (rather than specific friction velocities as in claim 1) and calculation of friction based on state data. This broadening does not make the claim patent eligible and it remains non-statutory for same reason and similar rationale (incorporated here from claim 1) as disclosed in claim 1. 
----- This page is left blank after this line -----

 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 9, 11 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 claims “…determine intermediate solver velocities for that colliding pair of bodies based on the accumulated results of constraint solving; calculate friction velocities for that colliding pair of bodies based on the stored initial velocities and the intermediate solver velocities for that colliding pair of bodies using a minimization function;
The issue here is that the specification does not describe how the intermediate solver velocities account for the problem described in Fig.3A-3D, where the angular velocity (V3) is in fact a simulation error as described in specification [0035]:

    PNG
    media_image1.png
    141
    702
    media_image1.png
    Greyscale

Specification states the solution to this in [0040]-[0048]. Specifically shown below [0045]-[0046] show minimizing function is used.

    PNG
    media_image2.png
    272
    699
    media_image2.png
    Greyscale

This however does not address the issue how the intermediate solver velocities are calculated so that the error velocity V3 is accounted for (eliminated).
Examiner anticipates that applicant would point to [0046] stating that such error velocity (e.g. V3) is eliminated using the minimization function 72 which would select minimum between the initial velocity & intermediate solver velocities (containing velocity in error - V3). To that effect specification [0052] states:

    PNG
    media_image3.png
    249
    703
    media_image3.png
    Greyscale
 

    PNG
    media_image4.png
    449
    650
    media_image4.png
    Greyscale

Notice that Velocity of B3 initially is 0 (Fig.3A) and after application of V2 (Fig.3B velocity of body B2)  is V3 (error!). The velocity V3 represents the intermediate solver velocity. A minimization function that picks between (initial velocity and V3) yields 0, irrespective whether body B2 moves and would yield wrong result even if B2 actually moves (scenario where there is no body B4 or B4 is a little distance away from B2). i.e. The minimization function would select 0 velocity even if the body B2 moved. This would be an error as non-zero V3 would be right velocity in that case.
How is the specification deficient?
As seen from Fig.3D there is no counter velocity induced in V3 to address the state where body B2 actually does not move. One way to manifest this could be counter velocity -V2 , thereby cancelling the V3 by -V3.  There is no disclosure how this would be addressed in specification via intermediate solver velocity. Further the minimization function does not cure the deficiency the applicant is trying to address. The minimization function would always return 0 velocity for any body that is initially at rest irrespective of applied force/velocity, irrespective if the applied velocity is a simulation artifact (like V3) or actual (like if body B2 actually moved, leading to real V3 in body B3). Hence the claim would never have non-zero frictional force and would be trivial solution (nothing stationary ever moves no matter how much force is applied).
So why this rejection?
In this case (1) the specification does not describe how the intermediate solver velocity is computed by the solver using constraints, (2) Even if an assumption is made that intermediate solver velocity is computed the conventional way and the simulation artifact V3 is carried over; the minimization function fails to sufficiently describe all the scenarios to cure the deficiency (as in Fig.3A-D) and points to only one solution (keeping the status quo), making the solution trivial. Therefore its unclear how the steps claimed are essentially performed.
Claims 11 (method claim) and 20 (broader system claim) would also suffer from similar deficiency as above.
Claim 9 discloses the system to be “stateless” contradicting at least one limitation in claim 1 which shows the system to be stateful (“…determine collision information including a plurality of constraints for the identified colliding pairs of bodies; and store initial velocities for the colliding pairs of bodies; … determine intermediate solver velocities for that colliding pair of bodies based on the accumulated results of constraint solving; calculate friction velocities for that colliding pair of bodies based on the stored initial velocities and the intermediate solver velocities for that colliding pair of bodies using a minimization function;”; where identifying colliding pair and their initial velocities represent the state of the system). This causes the claim to indefinite.
Claim Interpretation
Interpretation 1:
If the minimizing function always picks the lesser of “stored initial velocity” and “intermediate solver velocities” (or their squared differences/squared angular differences), then the objects at rest will never move and there is no “friction force or impulse” and no updating required (as there is no movement) and the claim becomes trivial. In that case the generic prior would teach sticking contact6 between objects. Although this is the interpretation has support in the specification, this interpretation is not used and rejected with prior art due to above issue.  The independent claims do not require specific definition of “minimization function”, is broader than specific definition claimed in dependent claims  (e.g. claims 5-8). The dependent claims suffer from issue above. 
Interpretation 2:
Given the broadest reasonable interpretation (BRI), the minimizing function is simply using the intermediate state (intermediate solver velocities) that uses the initial state (stored initial velocity) to compute the frictional forces for sliding computation, where the minimization aspect is using part of the initial state7 (stored initial velocity) to compute intermediate state (intermediate solver velocities). This interpretation is used for the rejection of independent claims at least because independent claims do not require specific definition of “minimization function”. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


Claims 1-2, 11-12, and 20 rejected under 35 U.S.C. 103 as being unpatentable over US PGPUB No. 20120287124 A1 by Ragozin; Dmitry et al, in view of US Patent No. 5625575 A by Goyal; Suresh et al.
Regarding Claims 1, 11 and 20
Ragozin  teaches a computing device (Claim 1: Ragozin: Fig.1A & [0020]) ,  a method for use with a computing device  (Claim 11: Ragozin : Fig.2A and [0020]) and a computing device (of claim 20 where the velocity is replaced with state data, where state data is broader and can be such as position, velocity & acceleration and angular counterparts as described in Fig.4A and 4B) comprising: a processor  (Ragozin: Fig.1A [0020] element 102) configured to execute a physics engine to simulate real-time rigid body dynamics of a simulated physical system including a plurality of bodies (Ragozin: [0017][0036]) , the physics engine being configured to: iteratively loop through a collision detection phase, an iterative solving phase, updating phase, and display phase (Ragozin: Fig.4C & [0032] showing collision, detection, iteration phases and [0023][0024] showing displaying the updated view) ; in a current collision detection phase: identify colliding pairs of bodies of the plurality of bodies (Ragozin: [0025]) ; determine collision information including a plurality of constraints8 for the identified colliding pairs of bodies (Ragozin: [0026] constraint as potential collisions between at least a first particle in a first object and a second particle in a second object, based on particle attributes that define three degrees of freedom for the colliding particles); and store initial velocities (state) for the colliding pairs of bodies (Ragozin: Fig.4A-4B [0031]-[0032] as velocity and angular velocity) ; in a current iterative solving phase: for each solver iteration: for one or more colliding pairs of bodies: for one or more constraints between that colliding pair of bodies (Ragozin: Constraint as contact particle on the object) : solve that constraint; and accumulate results of constraint solving (Ragozin: See [0032] "... Integration of a particle may be achieved by computing angular inertia and acceleration, and updating the velocity of simple particles that define a complex particle, as shown in FIG. 4D, for example...." Fig.2 elements steps P220-P230 done for constraint on a particle (see Fig.4B for its structure) which is part of the owner body (see Fig.4A for its structure); [0035] ); determine intermediate solver velocities (state) for that colliding pair of bodies based on the accumulated results of constraint solving (Ragozin: Figs.2, & 4D and in context of multiple particles whose results are accumulated and updated (i.e. intermediate solver velocities), [0035]-[0036]) ; calculate friction velocities for that colliding pair of bodies based on  (Ragozin: [0027][0028][0037] teaches accounting for friction(al forces) for the colliding particle(s) of body, and would be considered as intermediate solver velocities (forces) at the particle level; note particle(s) are part of a larger colliding body; See Fig.4A-D showing using initial velocity and updating it) ; apply a friction force or impulse based on the calculated friction velocities for that colliding pair of bodies (Ragozin: [0027][0028][0037]); in an updating phase: update positions of the colliding pairs of bodies based on a result of the current iterative solving phase (Ragozin: Figs.2 and 4C and [0030][0032][0035]) ; and in a display phase: output data representations of the plurality of bodies to a display associated with the computing device (Ragozin: [0023][0024]).
	Ragozin does not teach specifically friction velocities (state/forces) is based on the stored initial velocities (state/forces) based on minimization (see claim interpretation 2).
	Goyal teaches  friction velocities (state/forces) is based on the stored initial velocities (state/forces) based on minimization  (Goyal: Col.5 Lines 42-Col.6 Line 39, showing "... magnitude of the frictional force f.sup.t.sub.ij can be no greater than .mu. times the normal force at the contact, where .mu. is the coefficient of friction. At slip, the friction force is equal to .mu. times the normal force and it opposes the direction of slip...."; This is integrated in the contact modeling shown in Col.6-13 showing the mathematical implementation of frictional forces under slip condition).
 It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Goyal (circa 1997) to Ragozin (circa 2012) as Ragozin would be aware of the teachings of Goyal regarding mathematical formulation of frictional forces between rigid bodies during collision modeling (Goyal: Abstract; Ragozin : Abstract). Further motivation to combine would have been that Ragozin and Goyal are analogous art to the instant claimed invention in the field of rigid (non-deformable) collision modeling (Goyal: Abstract; Ragozin : Abstract). 
Regarding Claims 2 & 12
Ragozin wherein the plurality of constraints are contact points between colliding pairs of bodies; and wherein to solve a constraint, the physics engine is configured to: calculate a point relative velocity for that contact point; apply a force or impulse to that contact point based on the point relative velocity; and accumulate applied forces or impulses for that colliding pair of bodies (Ragozin: Fig.2 in view of Figs.4A-D & 5 application of accumulated forces based on contact point velocity (Fig.4B), accumulated in body (Fig.4A), based on steps in Fig.4D and 4C; where the body (Fig.4A) may have one or more contact points (Fig.4B); The structures in Fig.4A-B are pointed to as they contain the velocity and acceleration aspects. Force(s) is calculated at least in [0017]).
----- This page is left blank after this line -----



Claims 3-4, 10, 13-14 and 19 are rejected under 35 U.S.C. 103(a) as being unpatentable over US PGPUB No. 20120287124 A1 by Ragozin; Dmitry et al, in view of US Patent No. 5625575 A by Goyal; Suresh et al., further in view of US PGPUB No. 20080270092 A1 by Cohen; Jonathan et al.
Regarding Claims 3 & 13
Teachings of Ragozin and Gupta are shown in the parent claim 1.
Ragozin and Gupta show looping and are concerned with number of interations, but do not specifically teach wherein each iterative solving phase includes a capped number of solver iterations.
	Cohen teaches the computing device of claim 1, wherein each iterative solving phase includes a capped number of solver iterations (Cohen: [0043]).
Motivation to combine Ragozin and Gupta is same as in claim 1.
It would have been obvious to one (e.g. a designer) of ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of Cohen to Ragozin and Gupta to perform simulation for a limited time as desired. The motivation to combine would have been that Cohen, Ragozin and Gupta are analogous art to the instant claimed invention for modeling collision between particles (Cohen: Abstract; Ragozin: Abstract; Gupta: Abstract). 
Regarding Claims 4 & 14
Cohen teaches computing device of claim 3, wherein the capped number of solver iterations is less than five (Cohen: [0043] "... To eliminate a threshold level number of collisions, the forgoing operations associated with time T-1 and time T-2 may be repeated a number of times (e.g., 2-5, or more) as required or desired....").

Regarding Claims 10 & 19
Cohen teaches the computing device of claim 1, wherein the iterative solving phase of the physics engine is configured to be accelerated by a graphics processing unit (Cohen: Fig.7 element 720).
Relevant Prior Art of Record
EP 12552320 A2 teaches computation using friction in next cycle in [0027], however do not teach the limitation of claims 5-8.
US PGPUB No. US 20140244222 A1 by TONGE; Richard et al. teaches in [0057] The rigid body contact model used is summarized. Consider a scene having n rigid bodies with positions x.epsilon..sup.6n, external forces f.sub.e.epsilon..sup.6n and masses M.epsilon..sup.6n. Collision detection identifies m contacts between the rigid bodies, represented by constraints .PHI.(x).gtoreq.0 with Jacobian .differential..PHI./.differential.x=J.epsilon..sup.m.times.6n. For simplicity of description constraint stabilization is omitted, so the unknowns are the forces .lamda..epsilon..sup.m necessary to satisfy the time derivative of the constraints. Friction is treated separately, in one embodiment. See [0057][0164] and See Fig.2.

    PNG
    media_image5.png
    658
    955
    media_image5.png
    Greyscale

Conclusion
All claims are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Examiner’s Note: Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested from the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention.
----- This page is left blank after this line -----

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH SAXENA whose telephone number is (571)272-8351. The examiner can normally be reached Mon-Fri, 7AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BORIS GORNEY can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

AKASH SAXENA
Primary Examiner
Art Unit 2147



/AKASH SAXENA/Primary Examiner, Art Unit 2147                                                                                                                                                                                                        Saturday, July 16, 2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Specification [0013] “…One example solver for a physics engine is a Gauss-Seidel solver. …” 
        2 Specification [0021] “…The contact information stored in the collision manifold 58 may include information regarding constraints for each pair of bodies 52. For example, the contact information may include a separating plane, a separating normal vector, any number of contact point positions and their penetrating or separating distances (i.e., the positive (separating) or negative (penetrating) distances between the pair of bodies 52 at the point of contact). In some examples, the constraints may take the form of attachment points between pairs of bodies 52….” Showing constraints are observation of state of the pair of bodies 52.
        3 Specification [0023] “The solving phase 44 implemented by solver logic 34 first creates a set of mathematical constraints (known as Jacobian matrices or simply Jacobians) based on the generated contact manifolds….”
        4 Specification [0018] FIG. 2 illustrates a real-time rigid body simulation by the physics engine 26 that uses an iterative solver. The physics engine 26 is stateless and deterministic, and uses an iterative solver, such as, for example, a Gauss-Seidel solver, or another type of iterative solver that solves constraints separately and passes the results of one constraint solve as input to the next constraint solve in the iteration.…”
        5 [0046][0049]-[0064] disclosing details of the minimizing function (a mathematical function)
        6 See US 5625575 A, US 7610182 B2, US 20040075662 A1, US 20180240262 A1
        7 Goyal prior art is mapped to show “frictional force” is fraction of the “normal force at the contact” - Col.5 Lines 42-Col.6 Line 39.
        8 See specification [0021] "... In some examples, the constraints may take the form of attachment points between pairs of bodies 52...."